DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,869,992. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards a steerable catheter comprising a shaft, a distal deflectable section of the shaft and a body compression coil.
AND;
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 & 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,869,992. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Selmon et al. (US 2001/0018596).
The applied reference has a common inventor, Suresh S. Pai,  with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Selmon et al. discloses;

1. A steerable catheter (e.g., element  24) comprising a shaft comprising a proximal end, a distal end, and a central lumen; a distal deflectable section (e.g., via the disclosed expanding/deflecting member 368) of the shaft, the distal deflectable section comprising a proximal end and a distal end; and a body compression coil (e.g., via the disclosed coiled shaft 453) surrounded by the shaft and extending through the central lumen from the proximal end of the shaft to the proximal end of the distal deflectable section; wherein a gap between an inner diameter of the shaft and an outer diameter of the body compression coil is about 0.0005-0.0010 inches {e.g., [0076]-[0077], [0082]-[0085] & (Fig 18AD & 22-24)}.

2. The steerable catheter of claim 1, wherein the body compression coil is configured to maximize resistance to compression of the proximal end of the shaft during deflection and to minimize axial deformation of the proximal end of the shaft during deflection {e.g. [0073] & (Fig 16C-D)}.

3. The steerable catheter of claim 1, wherein the body compression coil is configured to do at least one of the following: (a) maximize a curve angle of the distal deflectable section, (b) maximize flexibility of the proximal end of the shaft, and (c) lower an initial compression load on the catheter during deflection [e.g., 0087].

4. The steerable catheter of claim 1, wherein the body compression coil is configured to be progressively loaded as an axial load on the proximal end of the shaft increases {e.g., [0085]-[0089] & (Fig 22-24)}.

5. The steerable catheter of claim 1, wherein the body compression coil comprises wound stainless steel flat wire (e.g., [0077]-[0079]).

6. The steerable catheter of claim 1, wherein the body compression coil is bonded within the proximal end of the shaft via at least one of the following mechanisms: radio frequency bonding, adhesive bonding, thermal bonding, or coupling (e.g., [0077]-[0079]).

7. The steerable catheter of claim 1, further comprising at least one of an electrical lumen or a fluid lumen extending through the body compression coil [e.g., 0087].

8. The steerable catheter of claim 1, further comprising at least one internal compression coil extending through the body compression coil {e.g., [0085]-[0089] & (Fig 22-24)}.

9. The steerable catheter of claim 8, wherein the at least one internal compression coil extends from the proximal end of the shaft and terminates within the proximal end of the distal deflectable section {e.g., [0087] & (Fig 22-24)}.

10. The steerable catheter of claim 8, wherein the at least one internal compression coil is configured to surround a pull wire (e.g., via the disclosed pull tube 452) {e.g., [0085]-[0089] & (Fig 22-24)}.

11. A steerable catheter comprising a shaft comprising a proximal end, a distal end, and a central lumen;
a distal deflectable section of the shaft, the distal deflectable section comprising a proximal end and a distal end; a body compression coil surrounded by the shaft and extending through the central lumen from the proximal end of the shaft to the proximal end of the distal deflectable section; and at least one internal compression coil extending from the proximal end of the shaft and terminating within the proximal end of the distal deflectable section; wherein a gap between an inner diameter of the shaft and an outer diameter of the body compression coil is about 0.0005-0.0010 inches {e.g., [0076]-[0077], [0082]-[0085] & (Fig 18AD & 22-24)}.

12. The steerable catheter of claim 11, wherein the body compression coil and the at least one internal compression coil are configured to maximize resistance to compression of the proximal end of the shaft during deflection and to minimize axial deformation of the proximal end of the shaft during deflection {e.g. [0073] & (Fig 16C-D)}.

13. The steerable catheter of claim 11, wherein the body compression coil and the at least one internal compression coil are configured to do at least one of the following: (a) maximize a curve angle of the distal deflectable section, (b) maximize flexibility of the proximal end of the shaft, and (c) lower an initial compression load on the catheter during deflection [e.g., 0087].

14. The steerable catheter of claim 11, wherein the body compression coil and the at least one internal compression coil are each configured to be progressively loaded as an axial load on the proximal end of the shaft increases {e.g., [0085]-[0089] & (Fig 22-24)}.

15. The steerable catheter of claim 11, wherein the body compression coil and the at least one internal compression coil comprise wound stainless steel flat wire (e.g., [0077]-[0079]).

16. The steerable catheter of claim 11, wherein the body compression coil is bonded within the proximal end of the shaft via at least one of the following mechanisms: radio frequency bonding, adhesive bonding, thermal bonding, or coupling (e.g., [0077]-[0079]).

17. The steerable catheter of claim 11, wherein the at least one internal compression coil is bonded proximally within the proximal end of the shaft and distally within the proximal end of the distal deflectable section; and wherein bonding occurs via at least one of the following mechanisms: radio frequency bonding, adhesive bonding, thermal bonding, or coupling (e.g., [0077]-[0079]).

18. The steerable catheter of claim 11, wherein the at least one internal compression coil is configured to surround a pull wire (e.g., via the disclosed pull tube 452). {e.g., [0085]-[0089] & (Fig 22-24)}.

19. The steerable catheter of claim 18, wherein a gap between an outer diameter of the pull wire and an inner diameter of the internal compression coil is about 10%-30% of the inner diameter of the internal compression coil {e.g., [0085]-[0089] & (Fig 22-24)}.

20. The steerable catheter of claim 19, wherein the gap is about 20% of the inner diameter of the internal compression coil {e.g., [0085]-[0089] & (Fig 22-24)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792